



COURT OF APPEAL
    FOR ONTARIO

CITATION:
Ma v. Ma, 2012
    ONCA 408

DATE: 20120615

DOCKET: C54490

OConnor A.C.J.O., Feldman and Ducharme JJ.A.

BETWEEN

Ying Ma also known as Michelle Ma

Plaintiff (Appellant)

and

Jeffrey Jiyang Ma, Fang Ji and 2010965 Ontario Corporation
    o/a Steam Sauna

Defendants (Respondents)

J. Gardner Hodder and Yan Wang, for the appellant

Jeffrey Radnoff, for the respondents

Heard: May 15, 2012

On appeal from the order of the Divisional Court
    (Jennings, Swinton and Durno JJ.), dated June 14, 2011, dismissing an
    appeal from the order of Justice H.J. Wilton-Siegel of the Superior Court of
    Justice, dated July 22, 2010, with reasons reported at 2010 ONSC 1273.

Feldman
    J.A.:

[1]

The sole issue on this appeal is whether the appellant can sue the
    respondents in an oppression action where the original minority shareholder
    assigned to the appellant his shares, his contractual rights in respect of
    those shares, and the oppression action itself.

[2]

The issue arose in the context of a motion brought by the appellant to
    amend the statement of claim in the oppression action, after first obtaining an
    order to continue from the Registrar. The motion judge found that the
    assignment of the cause of action was invalid. He therefore set aside the order
    to continue and dismissed the motion to amend. The decision of the motion judge
    was affirmed by the Divisional Court, following which, leave to appeal to this
    court was granted.

[3]

In my view, the assignment of the shares together with the cause of
    action is valid and the appellant assignee is entitled to proceed with the oppression
    action. Therefore, for the reasons that follow, I would allow the appeal.

Facts

[4]

The facts can be briefly stated. The respondent, Steam Sauna, is a
    closely held two-shareholder corporation which manufactures sauna equipment in
    Toronto. Sao Nam Kam was the original 40% minority shareholder. He is an
    elderly gentleman who is a Canadian citizen living in Shanghai. He alleged that
    the respondents, the company and the majority shareholders, failed to pay monies
    owed to him as a shareholder and brought an oppression action against them. In
    that action he was ordered to attend for examinations in Ontario but failed to
    do so, saying that he was unable to attend for health reasons.
[1]
The issues surrounding these procedural matters, including the possibility of
    electronic examinations, are not the subject of this appeal.

[5]

The appellant is a former employee of the company, an old friend of Kam,
    and the sister of the majority shareholder, the respondent Jeffrey Ma.  In
    January 2009, Kam made an absolute assignment in writing to the appellant of
    his shares, his contractual rights in respect of the shares, and his oppression
    claim (as well as some other causes of action), following which she obtained an
    order to continue from the Registrar of the Superior Court.

[6]

The appellant then brought a motion to amend the statement of claim and
    to join further defendants. At the suggestion of the motion judge, the motion
    was treated as a motion to set aside the order to continue. This was agreed to
    by the parties.

[7]

The motion judge held that the assignment was invalid to transfer the
    cause of action for oppression and dismissed the appellants motion. In
    dismissing the appeal, the Divisional Court endorsed two legal conclusions
    reached by the motion judge: (1) based on this courts decision in
Ford Motor Co. of Canada Ltd. v. Ontario Municipal
    Employees Retirement Board
(2006), 79 O.R. (3d) 81 (C.A.)
, leave to appeal
    to S.C.C. refused, [2006] S.C.C.A. No. 77, a current shareholder can seek an
    oppression remedy for past oppressive conduct against a former shareholder only
    if the remedy sought is for the benefit of all shareholders; and (2) based on a
    1990 decision of the High Court of Justice in
Lloyds Bank Canada v. Canada Life Assurance Co.
, 1990
    CarswellOnt 1552 (H.C.), the assignment of the cause of action failed to meet
    the tests set out in that case.

Analysis

[8]

Neither the motion judge nor the Divisional Court referred to the
    leading case in Canada on the validity of assignments of causes of action:
Fredrickson v. Insurance Corporation of British
    Columbia
(1986)
,
    28 D.L.R. (4th) 414 (B.C.C.A.), affirmed, [1988] 1 S.C.R. 1089. Nor did they
    refer to the most recent decision of this court dealing with the validity of a
    non-debt
[2]
assignment of a cause of action:
Gentra
    Canada Investments Inc v. Lipson
,
2011 ONCA 31, 106 O.R. (3d) 261, leave to
    appeal refused, [2011] S.C.C.A. No. 327. Both cases were, however, cited to
    this court on appeal.

[9]

A most unusual claim gave rise to the assignment in
Fredrickson
.
    Ms. Neilsen was seriously injured while driving Mr. Fredricksons car
    with his consent. In her action against him, Fredrickson was defended by his
    insurer, the Insurance Corporation of British Columbia. The jury found him 80%
    liable for her injuries. He had a policy that covered him for $500,000 of
    liability. The damages were fixed at $1.2 million. Fredrickson claimed that his
    insurer, the respondent ICBC, was negligent in carrying out his defence. He
    assigned the right of action against his insurer to the Public Trustee as
    committee of the estate of Neilsen to assist her in recovering the balance of
    her judgment against him, which he was personally unable to pay.

[10]

As
    the causes of action assigned were pleaded both in contract and tort, the British
    Columbia Court of Appeal addressed the issue of the assignability of both
    causes of action.

[11]

Dealing
    first with tort actions, the court observed that a bare cause of action is not
    assignable because of the common law rule against maintenance and champerty,
    although the exact ambit of the rule is elusive:
Fredrickson
, at p.
    420.

[12]

Assuming
    as a general rule that causes of action in tort are not assignable, the court
    noted that there are a number of exceptions to this rule and that the
    categories of exceptions are not closed. One exception is that the fruits of an
    action are assignable. A second exception is where the assignee has either a
    property interest to which the cause of action is ancillary or a legitimate pre-existing
    commercial interest in the enforcement of the claim
[3]
 except in the case of purely personal wrongs such as assault or libel. Owing
    to the inherently personal nature of such claims, it is said that the assignee
    can have no legitimate property or commercial interest in recovery: see
Trendtex Trading Corporation and Another v. Credit
    Suisse
, [1980]
    Q.B. 629, at pp. 656-57, affirmed, [1981] 3 All E.R. 520, at pp. 530-31.

[13]

As
    examples of what would amount to sufficient interests under the second
    exception, the court included assignments to insurers who have a subrogated
    claim and an assignment to a performing rights society of the right to sue for
    copyright infringement. In the latter case, the defendants alleged that it was
    a classic case of maintenance and trafficking in litigation. The trial judge,
    however, took the view that the society had a
bona fide
interest in the
    result of the litigation. McLachlin J.A., at pp. 423-24, summarized the effect
    of the cases as follows:

An
    assignment of a cause of action for non-personal tort is generally valid if the
    assignee has a sufficient pre-existing interest in the litigation to negate any
    taint of champerty or maintenance. In determining if this test is met, the
    court should look at the totality of the transaction:
Trendtex
, supra
, per Lord Roskill, at p. 531. A
    property interest ancillary to the cause of action assigned is sufficient to
    support an assignment, but not essential. A genuine pre-existing commercial
    interest will suffice. The term commercial interest is used in the sense of
    financial interest; it need not arise from commercial dealings in the narrow
    sense.

[14]

Applying
    these principles, the court considered whether the fact that the assignor and
    assignee had been in opposition to each other in the previous litigation
    tainted the assignment. The court concluded that it did not because the
    assignee possessed the requisite financial interest at the time of the
    assignment. The action represented her only means of obtaining the entirety of
    the judgment. Nor was the cause of action created by the assignment, in which
    event it might have been champertous:
Fredrickson
, at p. 425.

[15]

The
    court then turned from tort to the assignability of the cause of action in
    contract. It identified six categories of contract that are considered to be
    unassignable, and discussed two that were relevant: mere rights of action 
    because they savour of maintenance and champerty  and personal contracts.

[16]

In
    the case of the first, the same exception applies as in tort assignments: where
    there is a sufficient pre-existing interest in the cause of action assigned,
    the suggestion of maintenance is negated and the assignment is valid:
Fredrickson
,
    at p. 427.

[17]

In
    the case of the second, contracts for personal service, including insurance
    contracts, are not assignable unless it would make no difference to the other
    party who carries out the obligation to it. The court went on to note that even
    if such a contract is not assignable, the question of whether a cause of action
    for damages for breach of such a contract is assignable was still undecided.
    Therefore, it adopted, at p. 428, the following conclusion from Treitels
The
    Law of Contract,
5th ed. (London: Stevens & Sons, 1979), at p. 523:
    The best approach is to avoid generalisation and to ask in each case whether
    this assignment savours of maintenance.

[18]

With
    respect to the assignment in
Fredrickson
, the court concluded that it
    did not savour of maintenance nor would it make a difference to ICBC to whom it
    would pay any damages awarded. Ultimately, the British Columbia Court of Appeal
    concluded that both the causes of action in tort and contract were validly
    assigned and could be prosecuted against ICBC by the Public Trustee as
    assignee.

[19]

The
    result and the reasons of the British Columbia Court of Appeal were adopted by
    the Supreme Court of Canada in
Insurance Corporation of British Columbia

v. Fredrickson
, [1988] 1 S.C.R. 1089.

[20]

Following
Fredrickson
, the issue of whether there are circumstances where a cause
    of action against a solicitor in negligence can be assigned was recently
    decided by this court in
Gentra
.

[21]

Gentra
    had been assigned the assets of a restructured company. The cause of action
    related to legal work that had been done for the restructured company in
    connection with two large mortgages that were in default and that were included
    in the assignment. The court referred to
Fredrickson
as the governing authority. It also referred to both
Trendtex
decisions (at the Court of Appeal and at the House of
    Lords)
on which the court in
Fredrickson
had relied.

[22]

In
    particular, Armstrong J.A. questioned the meaning and requirement that a
    property interest or commercial interest that would justify such an assignment
    had to be pre-existing, and noted that in
Trendtex
the House of Lords did not require that a property right or a genuine
    commercial interest be pre-existing. On that basis, he concluded that Gentra, as
    the assignee, had obtained the property rights and the cause of action as part
    of the same assignment, that it had a legitimate commercial interest in the
    cause of action, that the cause of action was ancillary to the property
    interest in the two assigned mortgages, that it was not a personal tort, and
    that the assignment did not savour of maintenance.

[23]

A
    third case,
Lloyds Bank
, is useful for the guidance it provides on the
    particular question of whether an action for a statutory oppression remedy is assignable.
Lloyds Bank
involved an action for an oppression remedy under the
Canada Business Corporations Act
, R.S.C. 1985, c. C-44
.
    All of the assets of the Continental Bank were assigned to Lloyds Bank
    including a loan that Continental had made to Dover Park Development
    Corporation Ltd. The loan was based on a support agreement by the defendant
    companies, who were shareholders in the company, that they would competently
    manage Dover Park. Nevertheless, Dover Park defaulted on its loan obligation to
    Continental. Lloyds, as assignee of Continental, sued the defendants for
    default under the support agreement and for an oppression remedy under the
CBCA
.

[24]

Dealing
    with the question of whether the oppression claim could be assigned, Van Camp
    J. stated that she was shown no reason why a statutory right could not be
    assigned. She concluded that the assignment of the claim was made together with
    the assignment of the debt: When the plaintiff held both it had a genuine and
    substantial interest in the success of the right of action against the
    defendants:
Lloyds
, at para. 12. The claim was for the security of the
    debt and gave Lloyds a genuine commercial interest in taking the assignment
    and enforcing it for its own benefit:
Lloyds
, at para. 12, citing
Trendtex
(House of Lords), at p. 531.

[25]

In
    my view, the assignability of the cause of action for an oppression remedy in
    this case is governed by the principles in the above three cases, all of which
    are rooted in the
Trendtex
decisions, and all of which place particular
    emphasis on Lord Roskills conclusion in the House of Lords
Trendtex
decision,
    at p. 531:

The court should look at the totality of the transaction. If
    the assignment is of a property right or interest and the cause of action is
    ancillary to that right or interest or if the assignee had a genuine commercial
    interest in taking the assignment and in enforcing it for his own benefit, I
    see no reason why the assignment should be struck down as an assignment of a
    bare cause of action or as savouring of maintenance.

[26]

In
    this passage, Lord Roskill sets out two categorical exceptions to the rule
    against maintenance and champerty that prohibit the assignment of causes of
    action. The first category allows a cause of action to be assigned where it is
    ancillary to a property interest that has also been assigned. For such
    assignments, there is no requirement that the property right or interest would
    have to pre-exist the transfer in order for the assignee to enforce the
    ancillary cause of action.

[27]

The
    second category allows a cause of action to be assigned where the assignee has
    a genuine commercial interest in taking the assignment. Here it is implied that
    the commercial interest would pre-exist the assignment and that it would not be
    sufficient for the interest to arise from the assignment itself. This is made
    clear by Lord Roskill in an earlier passage where he notes that an assignee is
    entitled to enforce a cause of action provided that he has a genuine
    commercial interest in the enforcement of the claim of another and
to that
    extent
takes an assignment of that claim to himself:
Trendtex
(House
    of Lords), at p. 531 (emphasis added).

[28]

Ultimately,
    the question of whether a cause of action in tort or contract can be assigned
    and enforced turns on whether the enforcement action savours of maintenance. Provided
    that the assignee has a legitimate interest in the action by meeting one of the
    two tests referred to above, and cannot be viewed as an officious
    intermeddler with an improper motive, the trend is for courts to find that the
    assignee is able to enforce the claim.

[29]

In
    this case, the appellant was assigned the property rights in the shares in the
    investment agreement between Kam and Jeffrey, dated May 13, 2002. The
    investment agreement made Kam the owner of 40% of the shares. The appellant was
    assigned the cause of action at issue here as an incident of these property
    rights. Consequently, the assignment satisfies the first test set out in
Trendtex
(House of Lords). The assignment does not savour of maintenance.

[30]

The
    motion judge found that the oppression claim could not be assigned as an
    ancillary cause of action because it was not incident to the acquired shares.
    Rather it was a separate cause of action based upon the alleged contractual
    arrangement or understanding between Kam and Jeffrey. As a separate cause of
    action, it could not be assigned because the appellant had no legitimate
    interest in its enforcement. Respectfully, this was an error by the motion
    judge. While it is correct to say that the appellant did not have a
    pre-existing legitimate interest in enforcing the oppression claim, it is clear
    from the assignment document that the shares, the contractual rights that
    accompanied them, and the oppression claim incident to these property rights
    were assigned in writing to the appellant by Kam.

[31]

It
    remains to address the two Ontario cases that discuss the rights of new
    shareholders to assert the oppression remedy. The motion judge held that these
    cases precluded the appellant, as a transferee of shares, from asserting the
    oppression remedy unless she was claiming a remedy that would benefit the
    entire company.

[32]

In
Ford Motor
, Ford U.S. had taken
    its subsidiary, Ford Canada, private. In conjunction with that transaction,
    Ford Canada sued for a declaration fixing the fair value of the shares of the
    dissenting shareholders. Some of the dissenting shareholders later counterclaimed
    in that action based on oppression that had occurred over a 10-year period and
    that involved inter-corporate transfer pricing of parts and vehicles between
    the U.S. and Canadian companies.

[33]

One
    of the issues in the action and on the appeal was whether the dissenting
    shareholders were entitled to a remedy for oppression for acts that occurred
    before they became shareholders. Unlike in this case, the transfer of the
    shares was not accompanied by an assignment of the cause of action for the
    oppression remedy. As the dissenting shareholders were seeking compensation as
    aggrieved persons, as opposed to seeking compensation for the corporation, the
    court on appeal held that they must show entitlement to such compensation,
    excluding a windfall for wrongs done to others in the past:
Ford Motor
,
    at para. 113.

[34]

The
    court reasoned, based on an earlier decision of Farley J. in
Royal Trust Corp. of Canada v. Hordo
, [1993] O.J. No. 1560,
that when the dissenting shareholders acquired their shares on the market, the
    market price reflected the financial effect of the transfer pricing on the
    shares of Ford Canada; that is, they paid less for the shares than they would
    have had there been no transfer pricing, which was the oppressive conduct.
    Therefore, to allow them to obtain a remedy for past oppression would over-compensate
    them and give them a windfall remedy. Instead, the remedy remained with the
    person who sold the shares. However, had the remedy sought been one that would
    have benefited the entire company, there would have been no reason not to allow
    the dissenting shareholders to proceed based on the past oppression. There
    would be no windfall involved.

[35]

The
    court also observed that the reasonable expectations of a new shareholder
    relate to the future actions of the company, not the past: see
LSI Logic Corp. of Canada Inc. v. Logani
(2001),
    96 Alta. L.R. (3d) 162. It would not be reasonable for a new shareholder to
    expect to be able to sue for a windfall that did not relate to true
    compensation.

[36]

In
    my view, the motion judge erred in applying the principles that flowed from the
Ford Motor
and
Royal

Trust
cases to the facts of
    this case. Those cases involved the purchase of publicly traded shares on the
    open market for their fair market value and with no assignment of other rights
    accompanying the purchase. That is why Farley J. stated that the right to the
    oppression remedy remained with the original shareholder who sold the shares.

[37]

In
    this case, the corporation is privately held. The investment agreement, which
    gave rise to the property interest in the shares, and the attendant cause of
    action were transferred for $1. If the allegations of oppression are true, meaning
    that the majority is not honouring its obligations to the minority shareholder,
    the shares are not worth any more than $1 unless a successful oppression remedy
    can be prosecuted.

[38]

The
    original owner of the shares says he is ill and not in a position to prosecute
    the litigation. He has transferred the shares and his rights to an oppression
    remedy to the appellant so that she can try to obtain the value of the shares
    based on the rights that the majority owes to the minority in respect of the
    shares. Had the owner died, his estate would have been able to pursue the same
    remedy.

[39]

While
    a successful oppression remedy might be viewed as a windfall to the appellant
    because she has only paid $1, she has assumed the risk of the litigation and
    she might come away with nothing. It is not for this court to decide whether
    the bargain struck between Kam and the appellant was an appropriate one.

There
    is no double recovery or windfall here. The appellants claim does not savour
    of maintenance.

Conclusion

[40]

The appellant is entitled to pursue the oppression action based on the
    transfer of the shares, and the assignment of the ancillary right to enforce
    the oppression claim in respect of those shares.

[41]

I
    would therefore allow the appeal from the judgment of the Divisional Court upholding the judgment of the motion judge and I would set aside the decision dismissing the motion to amend and setting aside the order to continue, with costs fixed at $7,500 inclusive of disbursements and H.S.T.

Signed:        K.
    Feldman J.A.

I agree D. OConnor
    ACJO

I agree E. Ducharme
    J.A.

Released: DOC June 15, 2012





[1]
The respondents brought a cross-motion to dismiss the action for the failure of
    Kam to attend in Toronto for examination. The order of the motion judge
    included a term that the motion to dismiss the action was adjourned pending an
    independent medical examination of Kam.



[2]
Assignments of debt are explicitly allowed under the
Conveyancing

and
    Law of Property Act,
R.S.O. 1990, c. C-46, s. 53(1): see
Clark v. Werden,
2011 ONCA 619.





[3]
The court uses a number of formulations to describe this exception. As
    discussed below, because the conclusion of Lord Roskill in the House of Lords
    decision of
Trendtex Trading Corporation and another v. Credit Suisse
, [1981] 3 All E.R. 520, at p. 531, is the source for
    this exception, I have adopted his language here for the sake of clarity.


